Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the arc-shaped flanges protruding outwardly from the sides of the first inner metal battery clamp” (claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the protrusions" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-17 of prior U.S. Patent No. 11,114,777. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7,11-13 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toscani et al. 9,692,155. Regarding claim 1, Toscani discloses a battery clamp device, comprising: a first inner metal battery clamp member 10 having a handle portion and a clamp portion; a second inner metal battery clamp member 28 having a handle portion and a clamp portion; a first outer insulating battery clamp member 6 having a handle portion and a clamp portion connected to the first inner metal battery clamp; a second outer insulating battery clamp member  24 having a handle portion and a clamp portion connected to the second inner metal battery clamp; a pivot pin  42 pivotally connecting the first inner metal battery clamp member to the second inner metal battery clamp member; and a battery cable connector  54 connected to an inner side at least one of the first inner metal battery clamp member and the second inner metal battery clamp member, the battery cable connector being a metal plate having a threaded hole (for threaded fastener 56), wherein the metal plate is oriented to allow a user’s fingers or a tool to align with a threaded fastener 56 for tightening or loosening the threaded fastener without mechanical interference from handle portions of the battery clamp device.
Regarding claim 2, Toscani discloses a battery clamp device, comprising: a first inner metal battery clamp member 10 having a handle portion and a clamp portion; a second inner metal battery clamp member 28 having a handle portion and a clamp portion; a first outer insulating battery clamp member 6 having a handle portion and a clamp portion connected to the first inner metal battery clamp; a second outer insulating battery clamp member  24 having a handle portion and a clamp portion connected to the second inner metal battery clamp; a pivot pin  42 pivotally connecting the first inner metal battery clamp member to the second inner metal battery clamp member; and a battery cable connector  54 connected to an inner side at least one of the first inner metal battery clamp member and the second inner metal battery clamp member, the battery cable connector being an inclined metal plate, wherein the inclined metal plate is oriented to allow a tool to align with a threaded fastener for tightening or loosening the threaded fastener without mechanical interference from handle portions of the battery clamp device.
Regarding claim 3, Toscani discloses a battery clamp device, comprising: a first inner metal battery clamp member 10 having a handle portion and a clamp portion; a second inner metal battery clamp member 28 having a handle portion and a clamp portion; a first outer insulating battery clamp member 6 having a handle portion and a clamp portion connected to the first inner metal battery clamp; a second outer insulating battery clamp member  24 having a handle portion and a clamp portion connected to the second inner metal battery clamp; a pivot pin  42 pivotally connecting the first inner metal battery clamp member to the second inner metal battery clamp member; and a battery cable connector  54 connected between a pair of inner edges of the at least one of the first inner metal battery clamp member and the second inner metal battery clamp member, the battery cable connector being an inclined metal plate having a threaded hole (for threaded fastener 56), wherein the inclined metal plate is oriented transverse relative to the at least one of the first inner metal battery clamp member and the second inner metal battery clamp member to allow a tool to align with a threaded fastener for tightening or loosening the threaded fastener without mechanical interference from handle portions of the battery clamp device. 
Regarding claim 4, wherein the metal plate is an inclined metal plate. 
Regarding claim 5, the inclined metal plate is oriented transversely relative to the at least one of the first inner metal battery clamp member and the second inner metal battery clamp member.  
Regarding claim 6, at least one of the first inner metal battery clamp member and the second inner metal battery clamp member have a U-shaped transverse cross section along a length of at least one of the first inner metal battery clamp member and the second inner metal battery clamp member providing a pair of spaced apart inner edges, the inclined metal plate extending between the pair of spaced apart inner edges (see fig. 1). 
Regarding claim 7, a low end (fig. 2) of the inclined metal plate abuts one edge of the pair of spaced apart inner edges and a high end of the inclined metal plate bends towards an opposite edge of the pair of spaced apart inner edges and connects to the opposite edge of the pair of spaced apart inner edges (see figs. 1 and 2).
Regarding claim 11, the first inner metal battery clamp member 10 is provided with a pair of pivot plate portions 16,18 and the second inner metal battery clamp member 24 is provided with a pair of pivot plate portions 34,36, wherein the pair of pivot plate portions of the first inner metal battery clamp member overlap with the pair of pivot plate portions of the second inner metal battery clamp member. 
Regarding claim 12, the pair of pivot plate portions of the first inner metal battery clamp member are provided with arc-shaped flanges protruding outwardly from the sides of the first inner metal battery clamp member to accommodate the pivot plate portions of the second inner metal battery clamp, wherein the pivot plate portions of the second inner metal battery clamp are arc-shaped and nest within the arc-shaped flanges protruding outwardly from the sides of the first inner metal battery clamp.
Regarding claim 13, the first inner metal battery clamp member having the handle portion and the clamp portion nests within at least a portion of the first outer insulating battery clamp member having the handle portion and the clamp portion connected to the first inner metal battery clamp, and wherein a second inner metal battery clamp member having a handle portion and a clamp portion nests within at least a portion of the second outer insulating battery clamp member having the handle portion and the clamp portion connected to the second inner metal battery clamp.
Regarding claim 18, the arc-shaped flanges protruding outwardly from the sides of the first inner metal battery clamp member nest within arc-shaped inner edge portions of the first outer insulating battery clamp member, and wherein the arc-shaped pivot plate portions of the first inner metal battery clamp nest with arc-shaped inner edge portions of the second outer insulating battery clamp member. 
Regarding claim 19, the handle portion of the first outer insulating battery clamp member is provided with a protrusion, and wherein the handle portion of the second outer insulating battery clamp member is provided with a protrusion (see fig. 1). 
Regarding claim 20, as best understood, the protrusions form an X-shaped protrusion when the handle portions are squeezed together.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Toscani in view of Ng et al. 7,104,815. Regarding claim 14, Toscani discloses the device substantially as claimed.   Toscani discloses the first outer insulating battery clamp member fits onto the first inner metal battery clamp member, and wherein the second outer insulating battery clamp member fits onto the second inner metal battery clamp member. Toscani does not disclose snap fitting. However, Ng et al. disclose a device that snap fits a clamp member to an insulative member (fig. 3). Therefore, it would have been obvious to one of ordinary skill to modify Toscani  by providing snap fitting of the outer insulating battery clamp member  onto the inner metal battery. Since snap fitting is a well known alternative for of securement as taught by Ng..
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Briggitte R. Hammond whose telephone number is (571)272-2006.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIGGITTE R. HAMMOND/Primary Examiner, Art Unit 2833